Citation Nr: 1302931	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-44 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the distal penis, to include as secondary to in-service exposure to ionizing radiation and/or chemical agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case now lies with the RO in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) in February 2010 and before the Board in a March 2011 videoconference hearing.  Transcripts of these hearings are of record.

This case was brought before the Board in October 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran variously contends that he is entitled to service connection for squamous cell carcinoma of the distal penis based on exposure to ionizing radiation, and chemicals in service, including trichloroethylene.  See DRO hearing transcript at 4.  He further stated that his wife's research shows this chemical is known to cause cancer.  Id.

The Veteran was provided a VA examination in June 2006; however, no etiological opinion was obtained in conjunction with this examination.  While subsequent development has adequately addressed the Veteran's claim regarding exposure to ionizing radiation, to date, no opinion has been obtained as to whether the Veteran's squamous cell carcinoma may be related to in-service use of chemical agents.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, another remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a VA examiner with appropriate expertise for review.  If it is determined that a physical examination of the Veteran is necessary in order to render the requested opinion, one is to be arranged.  Following a review of the claims folder, and physical examination if necessary, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's squamous cell carcinoma of the distal penis is etiologically related to his period of active service, to include claimed exposure to chemical agents (e.g., trichloroethylene).  

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.  The examiner must concede that the Veteran is competent to report that he was exposed to chemical solvents while cleaning  weaponry. 38 U.S.C.A. § 1154(a).

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


